Black, J.
Tlie judgment was rendered on tlie twelfth day of October, 1881, by the Mississippi circuit court, and leave was given to present bill of exceptions to the judge on or before the fifth day of the Scott circuit court. This was, by agreement of parties, entered of record and clearly enough gave defendant the right to file the bill within that time, which was done. Still it does not appear that any appeal was allowed by the court, and for this reason the cause must be stricken from the docket, and it is so ordered.
Henry, C. J., absent. The other judges concur.